Title: To George Washington from Benjamin Lincoln, 4 January 1789
From: Lincoln, Benjamin
To: Washington, George



My dear General
Boston Jany 4th 1789

I mentioned in my last that our Senators were chosen—This common wealth has been divided into Eight districts each having a right to chuse one representative to the general Government. Each town was directed to return the name of two persons for electors of President & vice President from the two highest in each district the General court are to chuse one this will make Eight and two are to be chosen by the Court at large in the State.
By our mode of voting, the person chosen must have a majority of all the votes put in so that by the first attempt we shall not chuse more than five at most perhaps but four. Those elected are Mr Partridge, formerly member of Congress, Mr Leonard, Mr Ames, known in our convention, and Mr Thatcher, now a member in Congress, It is probable Mr Sedgwick is elected but we cannot be certain of that untill to morrow evening, if he is not now chosen he doubtless will be the next attempt—All the Gentlemen elected are federal—If Mr Sedgwick is chosen, the divisions unrepresented are the Essex, Middlesex & Worcester—Essex votes are in favor of Mr Goodhue of ⟨Sale⟩m, Mr

Jackson of Newbury port, Mr Dane ⟨mutilated⟩ Congress of Beverly, and your old friend ⟨mutilated⟩ten—Goodhue is the highest & will ⟨proba⟩bly be the man. In Middlesex Mr Gerry stands high, perhaps the highest, and Mr Gorham next—Mr Gorham suggested to his friends that he would not accept the appointment or probably he would have been elected[.] Brooks & Hull are put up one or the other will be pushed the next attempt—Worcester are very much divided—The struggle there finally will be, I think, between Mr Paine, who was one of the mandamus counsillors a Gentleman of abilities and a good federalist and a Colo. Grout of a different character—We can I think promise our selves that six and perhaps seven of the Eight representatives will be firmly attached to the constitution.
By the returns of Gentlemn for electors of President and vice President we cannot have a bad set indeed we must have a good one—What we call good here are Gentlemen who love the constitution & who will vote for ----- President and Mr J. A----s vice president—The other candidate could not act if he was elected his want of health is such as to prevent his attending to the duties of so important a station he has not been abroad but a very few times for two months past and is now confined to his Chamber and it is quite uncertain whether he will be able or not to see the General court which met here on Wednesday last.
We feel exceedingly the ill eff⟨ects⟩ of the late rebellion in this State, not ⟨mutilated⟩ from the temper of the people, they ⟨mutilated⟩ generally quiet, as from the derangment the expence of it caused in the system of finance. It not only broke in upon appropriations but it led to a mode of drawing orders upon back taxes for debts due from government & for interest by this means orders have been multiplied and much exceeded the sum ⟨illegible⟩ the consequence of this has been a great depreciation of them and a proportionate discontent among the people interested in them—The question is now what shall be done with them Government can establish a system by which the common expence of it can be discharged as well as the interest of our debt but the system will not be so productive as to pay of these orders in addition[.] It has been proposed to borrow these outstanding orders but the ⟨ho⟩lders object; so that whether any system will be adopted or not is uncertain the people cannot bear a tax equal to the redemption of all those outstanding

orders the expences of Government and the interest of our outstanding debt We are also much embarrassed respecting a system of finance for this State as we cannot determine how far the general government will find it necessary to excise—I am very apprehensive that unless the state debts, contracted by the war, are embraced by the United States that we shall have constant bickering between the parts and the whole that different interests will be created and one ⟨mutilated⟩ cement, necessary to a firm union of ⟨mutilated⟩ whole, totally lost. I have the honour of being my dear General with the most perfect esteem your Obt Sevt

B. Lincoln

